      Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 1 of 21 PageID: 1




Kevin P. Roddy, Esq.
WILENTZ, GOLDMAN & SPITZER, P.A.
90 Woodbridge Center Drive, Suite 900
Woodbridge, NJ 07095
Telephone: (732) 636-8000
Facsimile: (732) 726-6686
Email: kroddy@wilentz.com

William W. Palmer, Esq.
(Pro Hac Vice Application To Be Filed)
PALMER LAW GROUP, PLC
2443 Fair Oaks Boulevard, No. 545
Sacramento, CA 95825
Telephone: (916) 972-0761
Facsimile: (916) 972-0877
Email: wpalmer@palmercorp.com

Attorneys for Plaintiff


                     UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


LISA SALVATO and on behalf of             Case No.:
herself and other persons similarly
                                          CLASS ACTION COMPLAINT
situated,
                                          FOR DECLARATORY AND
                                          INJUNCTIVE RELIEF
        Plaintiff,

        v.                                DEMAND FOR JURY TRIAL
KEVIN D. WALSH, in his official
capacity as ADMINISTRATOR OF
THE STATE OF NEW JERSEY,

        Defendant.




#12380708.1
    Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 2 of 21 PageID: 2




      Plaintiff, Lisa Salvato (hereinafter “Plaintiff”), on behalf of herself and the

members of the proposed Class described herein, for her Class Action Complaint

for Declaratory and Injunctive Relief (“Complaint”) against Defendant, Kevin D.

Walsh, Administrator of the State of New Jersey Unclaimed Property (“Defendant”

or “Administrator”), hereby alleges as follows:

                         JURISDICTION AND VENUE

      1.     This lawsuit is brought pursuant to the following provisions of the

United States Constitution: (a) Fourteenth Amendment, Section 1 (Due Process

Clause), and (b) Fifth Amendment, Article I, Section 10 (Takings Clause). This

action is also brought pursuant to 42 U.S.C. § 1983. This Court has subject matter

jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

      2.     A substantial part of the events or omissions giving rise to the claims

here at issue occurred in this District. A substantial portion, if not all, of the

property seized by the Administrator is situated herein. Therefore, venue is proper

in this District pursuant to 28 U.S.C. § 1391(b)(2).

                                     PARTIES

      3.     Plaintiff is an individual investor and resident of New Jersey who was

issued shares of Boston Life Sciences (“BLSI”) stock. Plaintiff brings this action

on behalf of herself and other injured citizens of the State of New Jersey.




                                          1
     Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 3 of 21 PageID: 3




      4.     Defendant is responsible for the enforcement and administration of

the Act. Defendant’s headquarters is located at 20 West State Street, Trenton, New

Jersey.

                          GENERAL ALLEGATIONS

A.    Background Facts

      5.     This proposed class action challenges the constitutionality of the New

Jersey Uniform Disposition of Unclaimed Property Act, N.J.S.A. § 46:30B-1, et

seq. (the “Act”), which requires that banking organizations and other entities

holding so-called “abandoned” property transfer it to the New Jersey State

Administrator Unclaimed Property Administration (“UPA”).              Such property

includes dormant savings accounts, uncashed payroll checks, unredeemed

customer or vendor credits, unused gift cards or gift certificates, and inactive stock

and bond accounts.

      6.     Currently, the UPA holds over an estimated $4 billion1 in

“unclaimed” property. This property is owned by such purportedly “unknown”

persons as the singer George Clinton, the actor Meryl Streep, the singer Taylor

Swift, the actor Danny Devito, New Jersey Governor Phil Murphy, and the former

President of the United States Donald J. Trump. Based on information and belief,

1
        New Jersey law only allows for the release of the property owner’s name
and address. Therefore, just as it is for the private owners, it is difficult or
impossible for the public to determine how much unclaimed property, at any time,
is in the custody of the State of New Jersey.
                                          2
    Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 4 of 21 PageID: 4




certain property is not listed in the government indexes and property valued below

$100.00 is neither listed, nor do the owners receive any notice whatsoever. See

N.J.S.A. § 46:30B-53.

      7.     The Act declares that “[w]hen property presumed abandoned

generally. Except as otherwise provided by this chapter, all property, including

any income or increment derived therefrom, less any lawful charges, whether

located in this State or another state, that is held, issued, owing in the ordinary

course of a holder's business and has remained unclaimed by the owner for more

than three years after it became payable or distributable is presumed abandoned.”

N.J.S.A. § 46:30B-7. However, the Act does not require banks and other financial

services institutions holding “abandoned” property of less than $50.00 in value to

provide any notice to its rightful owner before transferring it to the UPA. N.J.S.A.

§ 46:30B-50.     Such property may be transferred to the UPA without any

individualized notice or any published notice to its rightful owners at all. Based on

information and belief, Plaintiff’s shares of stock were worth significantly more

than $100.00, but were valued below $50.00 so that Plaintiff received no notice of

any kind prior to seizure of the shares and there is no record of the shares.

Defendant violated N.J.S.A. § 46:30B-51 because the shares of stock were worth

more than $100.00 and Defendant was, therefore, required to provide direct mail




                                         3
    Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 5 of 21 PageID: 5




and publication notice of general circulation to Plaintiff in a newspaper and the

Defendant did not do so.

      8.    Moreover, New Jersey uses a short, three-year “dormancy” period to

determine whether a bank account may be deemed dormant and, therefore,

“abandoned.” Thus, if an account is inactive for three years – for example, if a

customer uses a savings account as a “rainy day” fund and makes no deposits or

withdrawals for three years – the account can be listed as “abandoned.”

      9.    After property is transferred to the UPA, the Act continues to deny

owners any individualized notice, even after they have been deprived of their

property.   Instead, UPA operates a searchable Internet website that property

owners may visit, if they are aware of it. In theory, claimants may submit claim

forms seeking the return of certain types of property by mail or online:

https://unclaimedfunds.nj.gov/app/claim-search.

      10.   However, it is difficult or impossible for owners to reclaim their

property because (a) the unsearchable public website hides the identifying

information from the owner; (b) there is no legal claims process; and (c) Defendant

fails to verify owner information with the other State of New Jersey databases,

such as the Department of Motor Vehicles or voter registration lists. This is

especially true if the property is listed with last name first or if the name is

misspelled or abbreviated or if a nickname is used (such as “Bill” for “William” or


                                         4
    Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 6 of 21 PageID: 6




“Dave” for “David”), or if the property is listed by the name of the institution

holding it, rather than the individual owner. Further, the UPA may reject claims if,

for example, it deems their documentation inadequate based on the unpublished or

verbal claims process. Moreover, with no notice of any kind, many individuals are

simply unaware that their property has been transferred to the UPA or are unaware

of the procedure for seeking its return. Accordingly, property owners are highly

unlikely to avail themselves of this procedure and, in fact, only a small portion of

seized property is ever returned. In addition, owners of unclaimed property are not

entitled to receive interest. N.J.S.A. § 46:30B-79.

      11.    In 2016, two Justices of the U.S. Supreme Court – Justice Alito,

joined by Justice Thomas – expressed constitutional concern about state abandoned

property laws, in a separate opinion concurring in the denial of certiorari in a case

presenting the question whether “California law provides property owners with

constitutionally sufficient notice before escheating their financial assets.” Taylor

v. Yee, ___ U.S. ___, 136 S. Ct. 929, 929 (2016). These Justices explained that

“[t]he Due Process Clause requires States to give adequate notice before seizing

private property. When a State is required to give notice, it must do so through

processes ‘reasonably calculated’ to reach the interested party – here, the property

owner.” Id. (citation omitted).




                                          5
    Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 7 of 21 PageID: 7




      12.    In that case, Justices Alito and Thomas explained that because the

seizure of private property is no small thing, notification procedures may not be

empty rituals: “[P]rocess which is a mere gesture is not due process.’ Whether the

means and methods employed by a State to notify owners of a pending escheat

meet the constitutional floor is an important question.” Id. (citations omitted). The

Justices noted that, “[i]n recent years, States have shortened the periods during

which property must lie dormant before being labeled abandoned and subject to

seizure.” Id. at 930. They cited New York, in particular, as an example, and then

observed that it recently shortened its dormancy period from as long as 15 years to

merely three years. Id. “This trend—combining shortened escheat periods with

minimal notification procedures—raises important due process concerns. As

advances in technology make it easier and easier to identify and locate property

owners, many States appear to be doing less and less to meet their constitutional

obligation to provide adequate notice before escheating private property. Cash-

strapped States undoubtedly have a real interest in taking advantage of truly

abandoned property to shore up state budgets. But they also have an obligation to

return property when its owner can be located. To do that, States must employ

notification procedures designed to provide the pre-escheat notice the Constitution

requires.” Id. These Justices concluded that “the constitutionality of current state

escheat laws is a question that may merit review in a future case.” Id.


                                         6
    Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 8 of 21 PageID: 8




      13.   New Jersey is generally considered to have one of the most aggressive

abandoned property statutes in the nation.      The Council on State Taxation

(“COST”) graded all 50 states based on the aggressiveness of their abandoned

property laws. New Jersey, along with California and Louisiana, received the

COST’s lowest grade: a “D.”2

      14.   In this case, Plaintiff received no notice before her property was

seized by the State of New Jersey and transferred to the UPA. Plaintiff was

subsequently unsuccessful in seeking return of her property pursuant to the post-

deprivation procedures.

      15.   The loss of her property in violation of her constitutional rights has

caused irreparable harm to Plaintiff. Plaintiff purchased 200 shares of BLSI stock

on or about December 28, 2001, conjointly with her mother, Viola Salvato. Viola

Salvato passed away on or about July 10, 2002, and Plaintiff processed the

paperwork to transfer the stock solely into her name. Plaintiff learned that the

stock was “escheated” to the Administrator’s office in 2010 without any notice to

Plaintiff; however, for more than nine (9) years, Defendant’s office has been

unable to locate the missing property. Plaintiff continued to receive investor e-




2
      https://www.cost.org/globalassets/cost/state-tax-resources-pdf-pages/cost-
studies-articles-reports/cost-scorecard--the-best-and-worst-of-state-unclaimed-
property-laws-october-2013.pdf.
                                        7
     Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 9 of 21 PageID: 9




mail messages from the holder as late as May 28, 2021, two (2) years after the

stock was purportedly “escheated.”

       16.   On or about September 27, 2019, Plaintiff received a phone call from

the Defendant’s office asking to speak with Viola Salvato. Defendant’s office

explained to Plaintiff that they indeed had the escheated stock but that it was only

valued at $3.00 per share. Plaintiff was advised that all forty (40) shares, the total,

were worth “around $3.00.”

       17.   Plaintiff discovered for the first time that 40 shares of Alseres

Pharmaceuticals (“ALSE”) had been escheated to New Jersey Unclaimed Property

on or about May 19, 2020, without any prior statutory or constitutional notice to

Plaintiff.   For years, Defendant repeatedly denied that the agency had the

Plaintiff’s property. On May 19, 2020, the stock market reflected a high value of

$60,000 as the value of Plaintiff’s forty (40) shares of ALSE stock. Plaintiff

discovered that Defendant sold the shares on February 8, 2013, on a day when the

value fluctuated between $300 to $500 per share so New Jersey Unclaimed

Property received a high of $20,000 or a low of $12,000.

       18.   In response to Plaintiff’s written inquiry, Defendant stated that it does

not have the money from the unauthorized ALSE stock transfer and the

Defendant’s unconstitutional, unnoticed sale of the 40 shares of ALSE stock.

Plaintiff did not learn this information from Defendant, but only learned it after she


                                          8
     Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 10 of 21 PageID: 10




filed a complaint with the U.S. Securities & Exchange Commission against the

transfer company, Continental Transfer.

       19.   Accordingly, in this proposed class action Plaintiff seeks declaratory

and injunctive relief against Defendant to remedy constitutional defects in the Act.

B.     Statutory Background

       20.   New Jersey’s Act departs from the historic function of abandoned

property laws.    Traditionally, abandoned property or “escheatment” statutory

schemes applied to real property and tangible personal property belonging to

persons who died intestate or disappeared, where there was no descendent, relative,

or other valid claimant to the estate. In these situations, the property truly was

abandoned and ownerless (bona vacantia).

       21.   However, the Act is very different from traditional statutes. Instead of

being limited to property owned by persons who have died intestate or

disappeared, the statute applies to any property meeting the technical definition of

“abandonment.” Rather than protecting the rights of the “true owners,” the Act

represents a new form of escheatment that views unclaimed property law as a

revenue generator for the State of New Jersey.

       22.   It was not until the mid-Twentieth Century that states such as New

Jersey began to expand unclaimed property laws to include certain types of

intangible property including, in particular, unclaimed bank deposits.         State


                                          9
   Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 11 of 21 PageID: 11




governments soon realized that unclaimed intangible property, after it was remitted

to the states, was often never claimed by the owner and, thus, could represent a

significant source of revenue for the state.

      23.    Starting in the late 1990’s and continuing into the early 2000’s, the

states began to dramatically increase their enforcement efforts. This surge in audit

activity was in large part due to the proliferation of the use of private contract audit

firms that are compensated by the states on a contingent-fee basis – typically, 10 to

15 percent of the amount of any unclaimed property that is identified in the audit.

Such a fee structure provides a profit incentive to such firms to take aggressive

positions in these audits. Further, these contingent-fee audit firms are often staffed

by former accountants and consultants with far greater expertise in unclaimed

property matters than their client states, which led many states to defer almost

entirely to the positions taken by these firms in audits.

      24.    Unclaimed property audits are replete with examples of the contract

audit firms essentially dictating policy to states, which lack the knowledge or

expertise to know when these audit firms are overreaching. The use of contingent

fee audits (which of course creates financial incentives for larger assessments) is

also inconsistent with the primary purpose of unclaimed property laws, which is to

return property that is indisputably owed to another person.




                                          10
   Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 12 of 21 PageID: 12




      25.   In short, the Act, along with unclaimed property laws in other states,

has been trending in the wrong direction for over thirty years, because such laws

have been greatly expanded in unconstitutional ways for the purpose of generating

revenue for states, at the expense of both owners and putative holders of unclaimed

property.

      26.   The Act does not use the traditional understanding of “abandonment”

– i.e., the knowing and voluntary relinquishment or renunciation of property rights.

Instead, property is deemed to be “abandoned” under the Act according to

dormancy thresholds specified in the statute.      As a general rule, property is

presumed “abandoned” if it is dormant for one to five years (generally three years)

with no activity by the owner. See, e.g., N.J.S.A. §§ 46:30B-28.1 to 46:30B-45.

This three-year rule applies to checks, certified checks, credit memos, dividends,

money orders, savings accounts, non-governmental bonds, travelers checks, shares,

bonds, commissions, and all other intangible property.

      27.   The Act uses a three-year rule to determine whether a bank account is

dormant, even though a typical person does not “forget” about his or her bank

account after a mere three years. Rather, such accounts are often left untouched for

extended periods of time (e.g., “rainy-day” accounts).

      28.   In another escheat case, Judge Richard Posner of the Seventh Circuit

Court of Appeals described a three-year dormancy period for determining


                                        11
   Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 13 of 21 PageID: 13




abandonment as “a period so short as to present a serious question whether it is

consistent with the requirement in the Fourteenth Amendment that property not be

taken without due process of law, implying adequate notice and opportunity to

contest.” Cerajeski v. Zoeller, 735 F.3d 577, 582 (7th Cir. 2013).

      29.    In Taylor v. Westly, 488 F.3d 1197 (9th Cir. 2007), the Ninth Circuit

Court of Appeals held that an injunction should be issued against California’s

Unclaimed Property law for violations of the U.S. Constitution similar to those

alleged in this case.

      30.    As part of the State’s relentless campaign to fill its coffers with

“abandoned” property, the Act contains strong penalties coercing holders of

property, including banks and other entities, to report as much “abandoned”

property as possible to the UPA. Such entities are required, subject to severe

penalties, to submit “holder reports” annually to the UPA listing all “abandoned”

property they hold. Such reports must include details on the property as well as a

remittance to the UPA of the escheated property.

      31.    “Abandoned” property is transferred to the UPA, under the

supervision of the Administrator, which acts as custodian of the property. Holders

of property (such as banks and utilities) are required to transfer cash via checks or

electronic funds transfers.




                                         12
    Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 14 of 21 PageID: 14




      32.   Property that is not claimed by its owners is escheated to the State and

spent by the New Jersey State government.

      33.   The State’s voracious appetite for unclaimed property is reflected in

its retention, as of fiscal year (“FY”) 2020, of $4 billion in unclaimed funds. New

Jersey does not publish adequate descriptions of property, including the values,

which are unavailable on the State’s website.3

      34.   Banking organizations holding purportedly “abandoned” property

which is less than $50 in value are not required to provide any notice at all to

rightful owners before transferring it to the UPA. N.J.S.A. § 46:30B-50.

      35.   Telephone calls or verbal contact with an owner does not prevent

property from being deemed abandoned. Nor does internal activity such as service

charges, crediting of interest and dividends, automatic dividend reinvestment, and

automatic withdrawals.

                       CLASS ACTION ALLEGATIONS

      36.   This is a proposed class action brought by Plaintiff pursuant to FED. R.

CIV. P. 23(b)(1)(A) and 23(b)(2) on her own behalf and on behalf of all those

similarly situated with respect to the operation and administration of the Act. The

proposed Class consists of all individuals owning purportedly “abandoned”




3
      https://unclaimedfunds.nj.gov/app/claim-search.
                                        13
   Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 15 of 21 PageID: 15




property transferred to Defendant under color of the Act over the past ten (10)

years without notice to the owners.

       37.   Although the exact number, identity, and location of persons in the

proposed Class is readily discernible based on the Defendant’s own records, upon

information and belief, the number of members in the proposed Class will be in

excess of 1,000 persons. Those persons in the Class are, therefore, so numerous

that joinder of the entire proposed Class in impractical.

       38.   There are questions of law and fact common to all members of the

proposed Class, including whether Defendant complied with the constitutional

requirements for the deprivation and taking of property.

       39.   Plaintiff’s claims are typical of those of the members of the proposed

Class, who are subject to the same deprivations of their property and rights. There

is a well-defined community of interest in the questions of law and fact involved in

this case.

       40.   Plaintiff can adequately represent the interests of the members of the

proposed Class. She has no interests relevant to the lawsuit’s subject matter

antagonistic to the Class members. The undersigned attorneys have experience in

complex litigation, including class actions, involving issues identical or similar to

those raised in this action.




                                          14
   Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 16 of 21 PageID: 16




      41.    Because Defendant’s duties to comply with the Constitution apply

equally to each person in the proposed Class, the prosecution of separate actions by

individual Class members would create a risk of inconsistent or varying

adjudications which would establish incompatible standards of conduct for

Defendant.

      42.    Defendant’s actions and threatened actions are depriving and will

deprive Plaintiff and the members of the proposed Class of their constitutional

rights on grounds generally applicable to all, thereby making appropriate

declaratory, injunctive, and equitable relief and § 1983 claims with regard to the

proposed Class as a whole.

      43.    A class action is superior to other available methods for the fair and

efficient adjudication of this controversy.

                           FIRST CLAIM FOR RELIEF

    (U.S. Const., Fourteenth Amendment, Section 1 - Due Process Clause;
                              42 U.S.C. § 1983)

      44.    The allegations set forth above are incorporated into this claim by

reference as though set forth in full.

      45.    The Fourteenth Amendment, Section 1, of the United States

Constitution provides, in part, “nor shall any State deprive any person of life,

liberty, or property, without due process of law. . . .” A claim alleging violation(s)

of this federal right may be brought under 42 U.S.C. § 1983.
                                          15
   Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 17 of 21 PageID: 17




      46.    The Administrator, under the color of law as provided by the Act, has

violated (and continues to violate) Plaintiff’s right to due process through the

enforcement and administration of the Act, by depriving her of her property

without due process.

      47.    Plaintiff, as well as the owners of existing property, have a

constitutionally protected property interest in the private property that they own

and that is seized by the State of New Jersey under the processes described herein.

Defendant deprived Plaintiff and property owners of their constitutionally

protected property interests by seizing their property without providing notice and

due process and by arbitrarily taking property from private companies and

financial institutions referred to as “Holders” under the nomenclature of the Act

without notice and even without requesting the rightful owner’s name, even when

it is readily available, when the property is worth less than $100.00.

      48.    Unless the Administrator is restrained and enjoined from continuing

to enforce and administer the Act in manner that violates Plaintiff’s constitutional

rights, he will continue to do so far into the foreseeable future.

      49.    Plaintiff has no plain, speedy, adequate remedy at law; therefore,

injunctive relief from this Court is the only means available to them to protect the

rights guaranteed Plaintiff and the members of the Class by the Fourteenth

Amendment’s Due Process Clause.


                                           16
   Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 18 of 21 PageID: 18




                            SECOND CLAIM FOR RELIEF

                   (U.S. Const., Fifth Amendment - Takings Clause;
                                    42 U.S.C. § 1983)

      50.    The allegations set forth above are incorporated into this claim by

reference as though set forth in full.

      51.    The Fifth Amendment to the United States Constitution provides, in

part, that “[n]o person shall . . . . be deprived of life, liberty, or property, without

due process of law; nor shall private property be taken for public use, without just

compensation.”       The Just Compensation requirement is a self-executing

constitutional command. It is also enforceable via an action brought pursuant to 42

U.S.C. § 1983.

      52.    The Administrator, under the color of law as provided by the Act, has

violated (and continues to violate) each Plaintiff’s right under the Fifth

Amendment through his enforcement and administration of the Act, by taking each

Plaintiff’s property without just compensation.

      53.    The Administrator’s above-described unlawful takings of private

property substantially impaired Plaintiff’s access, use, and enjoyment of said

property for no valid public use or public purpose.

      54.    Unless the Administrator is restrained and enjoined from continuing

to enforce and administer the Act in manner that violates Plaintiff’s constitutional

rights, he will continue to do so far into the foreseeable future.
                                           17
   Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 19 of 21 PageID: 19




      55.    Plaintiff has no plain, speedy, adequate remedy at law; therefore,

injunctive relief from this Court is the only means available to her to protect the

rights guaranteed Plaintiff and the members of the Class by the Fifth Amendment’s

takings clause.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

      1.     Declaratory relief declaring that Defendant’s enforcement and

administration of the Act against Plaintiff and the members of the Class violate the

Fifth and Fourteenth Amendments of the United States Constitution.

      2.     Injunctive relief enjoining Defendant from enforcing or administering

the Act against Plaintiff and the members of the Class.

      3.     Injunctive relief requiring Defendant to return each Plaintiff’s

property and each Class member’s property with substantive due process rights

guaranteed by the Fifth and Fourteenth Amendments of the United States

Constitution.

      4.     An award of attorney’s fees and costs pursuant to 42 U.S.C. § 1988;

and

      5.     Such other and further relief as this Court deems just and proper.




                                         18
  Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 20 of 21 PageID: 20




     Respectfully Submitted,

DATED: June 17, 2021           WILENTZ, GOLDMAN & SPITZER, P.A.

                               By: /s/ Kevin P. Roddy
                                      KEVIN P. RODDY, ESQ.

                               90 Woodbridge Center Drive, Suite 900
                               Woodbridge, NJ 07095
                               Telephone: (732) 636-8000
                               Facsimile: (732) 726-6686
                               Email: kroddy@wilentz.com

DATED: June 17, 2021           PALMER LAW GROUP, a PLC

                               By: /s/ William W. Palmer
                                      WILLIAM W. PALMER, ESQ.
                                      (Pro Hac Vice Application To Be Filed))
                               2443 Fair Oaks Boulevard, No. 545
                               Sacramento, CA 95825
                               Telephone: (916) 972-0761
                               Facsimile: (916) 972-0877
                               Email: wpalmer@palmercorp.com

                               Attorneys for Plaintiff




                                       19
  Case 3:21-cv-12706 Document 1 Filed 06/17/21 Page 21 of 21 PageID: 21




                         DEMAND FOR JURY TRIAL

     Plaintiff hereby demands a trial by jury.

     Respectfully Submitted,

DATED: June 17, 2021            WILENTZ, GOLDMAN & SPITZER, P.A.

                                By: /s/ Kevin P. Roddy
                                       KEVIN P. RODDY, ESQ.

                                90 Woodbridge Center Drive, Suite 900
                                Woodbridge, NJ 07095
                                Telephone: (732) 636-8000
                                Facsimile: (732) 726-6686
                                Email: kroddy@wilentz.com

DATED: June 17, 2021            PALMER LAW GROUP, a PLC

                                By: /s/ William W. Palmer
                                       WILLIAM W. PALMER, ESQ.
                                       (Pro Hac Vice Application To Be Filed))
                                2443 Fair Oaks Boulevard, No. 545
                                Sacramento, CA 95825
                                Telephone: (916) 972-0761
                                Facsimile: (916) 972-0877
                                Email: wpalmer@palmercorp.com

                                Attorneys for Plaintiff




                                         20
